DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 8 under 35 USC 112(b), Examiner withdraws said rejection due to proper amendments.
With respect to the rejection of claim 11 (now amended claim 1) under 35 USC 103, Applicant's arguments filed 08/12/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0035625 A1) in view of Ghoshal (US 2022/0083120 A1).
Regarding claim 1, Wang teaches a radio frequency module, comprising: 
a primary board (Fig. 8, 150, [0072] redistribution structure 150, Fig. 10, 152, 154) including:
an upper surface carrying a radio controller (Fig. 10, 130, [0044] 130 includes at least one wireless and RF chip); and 
a lower surface carrying a plurality of excitation patches (Fig. 10, AE, [0062] antenna elements AE); 
a feed network connecting a subset of radio controller contacts on the upper surface with the excitation patches (Fig. 10, Fig. 5, [0062] the antenna elements AE are electrically connected to the semiconductor die 130 through redistribution structure 150), the feed network including: 
(i) a first layer connecting the subset of radio controller contacts (Fig. 5, [0041] a plurality of pads 130b) to a set of intermediate contacts embedded within the primary board ([0041] conductive vias 130d and [0057] metallization layers 154a-d), the intermediate contacts being greater in number than the subset of radio controller contacts (Fig. 5, each pad 130b is connected through one via 130d and 3 layers of metallization 154a-c), and 
(ii) a second layer connecting the set of intermediate contacts to the excitation patches (Fig. 5, a2, [0062]); 
a spacer affixed to the lower surface and having a predefined height extending away from the lower surface (Fig. 10, 230, [0079] conductive joints 230);
a secondary board affixed to the spacer (Figs. 9 and 10, 210 (212+214), [0074] organic substrate 210), separated from the lower surface by an air gap having the predetermined height (Fig. 10, C, [0090] cavity C may be filled with air); 
the secondary board supporting antenna elements electromagnetically coupled with the excitation patches (Fig. 10, 225a, 225b, AE, [0088] aligned, patch antenna).
Wang does not explicitly teach the antenna elements are a phased array of antenna elements, however Wang further teaches the semiconductor die 130 may be a WIFI chip ([0044]).
Ghoshal teaches a phased array antenna may be included in RF antennas for WIFI transmission wherein phases may be dynamically adjusted between multiple antennas to sweep across a field of view and such scheme enables more gain and a view and subsequently reduction of the antenna size ([0048]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize that the teachings of Wang can include a phased array antenna for WIFI applications that require improved antenna gain or get benefits from the reduction of the antenna size (Ghoshal, [0048]). 
Regarding claim 3, all the limitations of claim 1 are taught by Wang in view of Ghoshal.
Wang further teaches the module, wherein the spacer comprises a plurality of discrete spacer elements (Fig. 10, 203).
Regarding claim 4, all the limitations of claim 3 are taught by Wang in view of Ghoshal.
Wang further teaches the module, wherein the plurality of discrete spacer elements are disposed at a perimeter of the secondary board (Fig. 12, 230).
Regarding claim 9, all the limitations of claim 1 are taught by Wang in view of Ghoshal.
Wang further teaches the radio frequency module, further comprising a baseband controller on the upper surface of the primary board ([0075] 130 may include a baseband chip).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0035625 A1) in view of Ghoshal (US 2022/0083120 A1) as applied to claim 1 above, and further in view of NAIR (US 2018/0350772 A1).
Regarding claim 2, all the limitations of claim 1 are taught by Wang in view of Ghoshal.
However, Wang in view of Ghoshal does not explicitly teach the spacer comprises a frame extending around a perimeter of the secondary board.
NAIR teaches a radio frequency module wherein a spacer comprises a frame extending around a perimeter of a secondary board (Figs. 3 and 4, interposer 340, 440).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the interposer structure 340, 440 of NAIR to the teachings of  Wang in view of Ghoshal in order to provide shielding of the RF dies (NAIR, [0030]).
Regarding claim 10, all the limitations of claim 1 are taught by Wang in view of Ghoshal.
However, Wang in view of Ghoshal does not explicitly teach the phased array of antenna elements is controllable to receive and transmit signals at frequencies between about 57 GHz and about 71 GHz. 
NAIR teaches a radio frequency module wherein the phased array of antenna elements is controllable to receive and transmit signals at frequencies between about 57 GHz and about 71 GHz ([0014] WiGig, [0002] WiGig products operates at 60 GHz).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of NAIR to the teachings of Wang and Ghoshal in order to implement high frequency components such as for WiGig applications as needed by markets by applying the efficient partitioning and utilizing non-CMOS technologies as taught by NAIR ([0014], [0015]). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0035625 A1) in view of Ghoshal (US 2022/0083120 A1) as applied to claim 1 above, and further in view of Han (US 2019/0191597 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Wang in view of Ghoshal.
Wang in view of Ghoshal does not explicitly teach a radio frequency module, further comprising a stiffening member affixed to an outer surface of the secondary board, the outer surface opposite an inner surface of the secondary board affixed to the spacer.
Han teaches a radio frequency module, further comprising a stiffening member affixed to an outer surface of the secondary board, the outer surface opposite an inner surface of the secondary board affixed to the spacer (Fig. 1, 312, [0145] connection part 312).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the electromagnetic wave shielding structure of Han to the teachings of  Wang in view of Ghoshal in order to prevent electromagnetic wave interference (Han [0003]).
Regarding claim 6, all the limitations of claim 5 are taught by Wang in view of Ghoshal and Han.
Han further teaches the radio frequency module, wherein the stiffening member comprises a stiffening frame extending around a perimeter of the secondary board (Fig. 1, 312, [0145] connection part 312).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang (US 2020/0035625 A1) in view of Ghoshal (US 2022/0083120 A1) as applied to claim 1 above, and further in view of Rashidian (US 2018/0115056 A1).
Regarding claim 7, all the limitations of claim 1 are taught by Wang in view of Ghoshal.
Wang in view of Ghoshal does not explicitly teach a radio frequency module, further comprising a communications interface on the upper surface of the primary board.
Rashidian teaches a radio frequency module, comprising a communications interface on the board ([0033], a communications interface connected to baseband processor).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the communication interface of Rashidian to the teachings of Wang in view of Ghoshal in order to communicate with a variety of computing devices (Rashidian [0033]).
Regarding claim 8, all the limitations of claim 7 are taught by Wang in view of Ghoshal and Rashidian.
Rashidian further teaches the radio frequency module, wherein the communications interface comprises a Universal Serial Bus (USB) interface ([0033]).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khan (US 2019/0280368 A1) see Figure 4 and paragraph [0038], teaches the antenna feed layer 203 is connected to the antenna elements 202 by vias 205 and to a coupling line 207 provided on the bottom side by a via 208. the number of intermediate contacts is greater than the subset of radio controller contacts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844